      Case 1:20-cv-03668-GHW-SDA Document 47 Filed 12/22/20 Page 1 of 2

Page 1

VIA ECF/EMAIL
Honorable Judge Stewart D. Aaron
United States District Court                                                  12/22/2020
Southern District of New York
40 Foley Square                           Application GRANTED. The deadline for Plaintiff Kumaran to file
New York, NY 10007
                                          an Amended Complaint is extended until January 7, 2021. SO
                                          ORDERED. Dated: December 22, 2020
Re: Kumaran et al vs. National Futures Association et al 1:20-Cv-03668-GHW-SDA


Dear Hon. Magistrate Judge Stewart Aaron;

        Pursuant to FRCP Rule 15 and Your Honor’s Individual Rules of Practice, Rule 1.D, I am
respectfully requesting a short extension for fourteen days over the Christmas and New Year’s
holidays to finalize the Amended Complaint for the NFA until January 7, 2020. The current filing
date is December 24, 2020.                                               2021

         Defendants consent to the request.

       The reason for my individual request, is primarily due to unforeseen developments in the
UK, due to the new strain of Covid 19 impacting immediate family and my elderly parents in
United Kingdom and recent developments impacting them. As of recent news, the situation
impacting the UK has spiraled significantly worse in the recent few days, and over the holidays
season, my focus has become diverted and various health concerns impacting them.

       Given the holiday season, this should not prejudice Defendants as no other pleadings are
before the Court, and this period coincides with the Holiday season when most businesses,
including NFA, are closed or operating a reduced schedule. This would also reduce burden on the
Court and Defendants if the Plaintiffs can file on January 7, 2020.
                                                              2021
       In addition, I have also recently retained counsel, on behalf of NRCM, in compliance with
the Court’s deadline of December 24, 2020. They should also be making their appearance shortly.

        This is a complex case, and for new counsel to get up to speed and align our interests
effectively, and given the new appearance before the December 24, 2020 deadline date, this brief
extension of time (over the holidays) would also enable them to get up to speed on the relevant
case law so that we can properly address the filings to this case over the next 14 days.

       While Plaintiff Pro-Se has to attend to some recent personal family matters in the UK, new
counsel will have a chance to get up to speed without significant impact to the proceeding.

        Defendants consent to this request of a revised filing date of the Amended Complaint(s) on
January 7, 2020. Because of the holidays, and there are no other pleadings or scheduling for this
             2021
case, there should not be any prejudice or impact this proceeding.
     Case 1:20-cv-03668-GHW-SDA Document 47 Filed 12/22/20 Page 2 of 2

Page 2


         Thank you for your consideration. I wish the Court a peaceful and safe holiday season.

         Respectfully submitted,

         //SSK//

         Samantha S Kumaran
         Individual Plaintiff
